Citation Nr: 1018902	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  05-07 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability evaluation for 
hypertension, evaluated as noncompensable prior to August 20, 
2008 and 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran had active service from July 1960 to July 1963 
and from August 1972 to October 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, wherein the RO denied the Veteran's claim for an 
increased disability evaluation for hypertension.  The RO has 
since increased the rating for hypertension to 10 percent, 
effective August 10, 2008.  The Veteran has continued his 
appeal for a higher rating for hypertension.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The Veteran, in his VA Form 9, Appeal to Board of Veterans' 
Appeals, indicated that he desired a hearing before the Board 
in order to present testimony on the issue on appeal.  
However, the Veteran failed to appear for his scheduled 
hearing in September 2009, and no request to reschedule that 
hearing has been received.  38 C.F.R. § 20.704(d).  
Accordingly, adjudication of the Veteran's appeal will 
proceed at this time.

This case was previously before the Board in December 2009, 
wherein it was remanded for additional development and due 
process considerations.  The case was returned to the Board 
for appellate consideration.   


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's 
hypertension required continuous medication for control, but 
it is not productive of diastolic pressure that is 
predominantly 110 or more, nor is it productive of systolic 
pressure that is predominantly 200 or more.




CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 10 percent, 
but no higher, have been met for hypertension, for the rating 
period prior to August 20, 2008.  38 U.S.C.A. § 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.104, Diagnostic Code 7101 (2009).

2.  The criteria for a disability evaluation in excess of 10 
percent for hypertension, for the rating period from August 
20, 2008, have not been met.  38 U.S.C.A. § 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.104, Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter dated in August 2007, from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letter explained the evidence necessary to substantiate the 
Veteran's claim for an increased disability evaluation, as 
well as the legal criteria for entitlement to such benefits.  
The letter also informed him of his and VA's respective 
duties for obtaining evidence.  It also explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board notes that staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet App. 
505 (2007).  

Analysis

Service connection for hypertension was granted in an April 
2006 rating decision, and an initial noncompensable rating 
was assigned from February 2003.  The Veteran filed a claim 
for increased rating in August 2007.  An October 2008 rating 
decision increased the rating to 10 percent from August 20, 
2008.  Thus, the Veteran's hypertension is currently rated as 
noncompensable prior to August 20, 2008 and 10 percent 
disabling thereafter, pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  According to Diagnostic Code 7101, a 
10 percent disability evaluation is warranted where diastolic 
pressure is predominantly 100 or more, systolic pressure is 
predominantly 160 or more, or the individual has a history of 
diastolic pressure of 100 or more and requires continuous 
medication for control.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  For the next higher 20 percent disability 
evaluation, diastolic pressure must be predominantly 110 or 
more or systolic pressure must be 200 or more.  Id.  

Upon reviewing the rating criteria in relation to the 
evidence regarding the Veteran's hypertension, the Board 
finds that the Veteran's disability picture is most 
consistent with the currently assigned 10 percent disability 
evaluation for the entire rating period on appeal.  The 
objective evidence of record does not show that the Veteran 
has diastolic pressure that is predominantly 110 or more, nor 
is the Veteran's systolic pressure predominantly 200 or more; 
however, the Veteran's hypertension has required medication 
for control for the entire rating period on appeal.  The 
Veteran's systolic blood pressure readings at the most recent 
August 2008 VA examination were 165, 170 and 176, with 
medication, and the systolic blood pressure reading at the 
Veteran's December 2006 visit to the VA was 107; other 
treatment notes readings of no worse than 143 systolic (see, 
i.e, April 2005 VA treatment notes).  These readings cannot 
be said to be "predominantly" 200 or more for systolic 
pressure.  In addition, the Veteran's diastolic blood 
pressure at the August 2008 VA examination was 73, 80, and 
85, and his diastolic blood pressure was 73 at the 
aforementioned April 2005 VA visit.  These readings also 
cannot be characterized as "predominantly" 110 or more for 
diastolic pressure.  Therefore, the Veteran's symptomatology 
most closely fits within the criteria for the currently 
assigned 10 percent disability evaluation for the entire 
rating period on appeal.
 
In reaching this decision, the Board also considered other 
applicable Diagnostic Codes, including Diagnostic Code 7007.  
With regard to the criteria for hypertensive heart disease, 
there is no evidence that the Veteran's hypertension results 
in dyspnea, fatigue, angina, dizziness, or syncope.  
Additionally, there is no evidence of cardiac hypertrophy or 
dilatation.  As such, the Board does not believe that an 
evaluation in excess of 10 percent under Diagnostic Code 7007 
is warranted.

In concluding that the Veteran is not entitled to a 
disability evaluation in excess of 10  percent for 
hypertension, the Board has also considered whether the 
Veteran is entitled to an increased disability evaluation on 
an extra-schedular basis.  However, the Board concludes that 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the Veteran that his hypertension, 
standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of normal rating schedule standards.  Accordingly, the Board 
finds that this case does not warrant referral to the 
Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 10 percent disability rating is granted for hypertension, 
for the rating period prior to August 20 2008, subject to the 
laws and regulations governing the payment of VA 
compensation.

A disability rating in excess of 10 percent for hypertension 
is denied.  



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


